DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 

4.	Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 16/365,549 (or ‘549) in view of the following reasons.

This is a provisional nonstatutory double patenting rejection.
	Regarding claim 1, this claim is similar as claim 11 of the ‘549, except the slight modification is that it is a generalized step of “in response to identifying the altered frame, determining, based on the comparing, that one or more frames of the unverified content item that follow the altered frame match corresponding frames in the two or more of the plurality of content items.”
	As for claim 11, this claim is similar to claim 11 of the ‘549.	

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, 11, and its respective dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly the concept of claim limitation “generating a fingerprint for an unverified content item; locating a plurality of content items that match the fingerprint; identifying within each content item of the plurality of content items a corresponding root frame that matches a root frame within the unverified content item; comparing each of a plurality of frames following the root frame of the unverified content item with corresponding frames in the plurality of content items; identifying, based on the comparing, an altered frame in the 
As to the art of record, Nelson et al. reference discloses the concept of identify the program content from comparing the signature of the income program content with a reference signature. However, Nelson et al. does not teach with respect to the entire or combination claim limitation of “generating a fingerprint for an unverified content item; locating a plurality of content items that match the fingerprint; identifying within each content item of the plurality of content items a corresponding root frame that matches a root frame within the unverified content item; comparing each of a plurality of frames following the root frame of the unverified content item with corresponding frames in the plurality of content items; identifying, based on the comparing, an altered frame in the unverified content item, wherein the altered frame follows the root frame of the unverified content item and does not match a corresponding frame in two or more of the plurality of content items; in response to identifying the altered frame, determining, based on the comparing, that one or more frames of the unverified content item that follow the altered frame match corresponding frames in the two or more of the plurality of content items; and based on the determining, generating for display an indication that the unverified content item contains one or more altered frames.”
As to the art of record, Weich et al. reference discloses a system of identifying video content from comparing the fingerprint of video content with the reference fingerprint of video content. However, Weich et al. does not teach with respect to the entire or combination claim limitation combination of “generating a fingerprint for an unverified content item; locating a plurality of content 
As to the art of record, Krishnamachai reference discloses of verifying the watermark of program content to see if the program content has been tempered. However, Krishnamachai does not teach with respect to the entire or combination claim limitation of “generating a fingerprint for an unverified content item; locating a plurality of content items that match the fingerprint; identifying within each content item of the plurality of content items a corresponding root frame that matches a root frame within the unverified content item; comparing each of a plurality of frames following the root frame of the unverified content item with corresponding frames in the plurality of content items; identifying, based on the comparing, an altered frame in the unverified content item, wherein the altered frame follows the root frame of the unverified content item and does not match a corresponding frame in two or more of the plurality of content items; in response to identifying the altered frame, determining, based on the comparing, that one or more frames of the unverified content item that follow the altered frame match corresponding frames in the two or more of the plurality of content items; and based on the determining, generating for display an indication that the unverified content item contains one or more altered frames.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAI Y CHEN/Primary Examiner, Art Unit 2425